Title: JM to Inhabitants of Boston et al, 26 August 1808
From: Madison, James
To: 



August 26, 1808

all regard to the rights of others having been thrown aside the Belligerent powers have beset the  of commercial intercourse with  Edicts which taken together expose our commerce & mariners, under almost every destination, a prey to their fleets & cruisers.  Each party indeed would admit our commerce with themselves with the view of associating us in their war agst. the other.  But we have wished war with neither.
Under these circumstances were passed the laws of which you complain by those delegated to exercise the powers of legislating for you with every sympathy  and it becomes us to &c  exercising them faithfully  
had they not been passed &c
They are under any obligation in reviewing the measures on the present occasion, to advert to the able difficulties out of which a choice was of necessity to be made.
To have submitted to the pretensions of any foreign nations whatever, to subject our lawful commerce with other foreign nations, to prohibitions, to restrictions, or to tributary exactions under any form, would have been to surrender our national independence, an idea, at which the honorable pride & virtuous patriotism, of every Citizen, at once revolts.
To have resisted these pretensions by Arms, would have been in effect, an instant commencement of war, which there is no reason to believe was the choice of the nation any more than it was the dictate of prudence.
The only remaining course was that preferred by the Legislature, of suspending a commerce placed under such unexampled difficulties, and it is surely worthy of candid consideration, that whilst it has avoided the alternative of descending from the ground of an independent nation, or of rushing into a State of war, with one or more powerful nations, it has equally afforded to those nations an oppy. of reflecting on their unjustifiable & impolitic conduct towards us, under the influence of the serious disadvantages resulting from it to themselves
from "had they not been passed &c", inserted by TJ
had they not been passed our commerce & mariners must either have remained where they now are, in our own harbours, or incurred a risk of capture which few would have escaped
